Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3, 8, and 18 are objected are objected to because of the following informalities
Regarding claim 3, line 1, recites the tool of claim 2, “should read the tool of claim 1”
Regarding claim 8, Line 1 reads “on shank portion of the first wrench”, should read “on shank portion of the second wrench” 
Line 2 reads, “positionable to rest on the handle of the second wrench” should read “positionable to rest on the handle of the first wrench”
Regarding claim 18, line 1, reads “the first wrench incude” should read, “The first wrench include” Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-13, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatable by Reynolds et.al. (CA 2572701.

Regarding claim 1, Reynolds et.al teaches tool, corresponds to (90, Fig.1) comprising: 
a first wrench corresponds to wrench device (50, Fig.1) comprising a handle corresponds to the housing (52, Fig.7), a shank portion corresponds to the passage (12 Fig.1) and an opening corresponds to (12a, Fig.1) extending through the shank portion (12, fig.21); and
 a second wrench corresponds to the combination of (30, and 26, Fig.1) having a handle (30, Fig.1)  and a shank portion 926, fig.21), the shank (26, Fig.1) of the second wrench (30, 26, Fig.1) extending through the opening (12a, Fig.1) of the first wrench 50, Fig.1) such that a tip of the shank (26, Fig.1) portion of the second wrench (30, 26, Fig.1) extends beyond the shank portion (12, Fig.1) of the first wrench (50, Fig.1).

    PNG
    media_image1.png
    766
    821
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    616
    523
    media_image2.png
    Greyscale

Regarding claim 2, Reynolds et.al teaches all the limitations of claim 1 as stated above, and further teaches, wherein the first wrench corresponds the wrench (10, Fig.1) and the second wrench (30, 26, Fig.1) are independently rotatable corresponds to (to the torque arrest member being independent of the drive member) (2:1-5).

Regarding claim 3, Reynolds et.al teaches all the limitations of claim 1 as stated above, and further teaches, wherein the opening corresponds to (12a, Fig.1) of the first wrench (10.fig.1) is larger than a cross section of the shank portion (26, Fig.1) of the second wrench (30, 20, Fig.1).



Regarding claim 5, Reynolds et.al teaches all the limitations of claim 4 as stated above, and further teaches, wherein the handle (18, Fig.1) and the shank portion (12, 24, Fig.1) of the first wrench (10, Fig.1 are provided in a "L" shape (see Fig.1 for the “L” shape formed by 18, 12 and 14) shaped tool is inserted into the hollow shank portion.

Regarding claim 6, Reynolds et.al teaches all the limitations of claim 1 as stated above, and further teaches, wherein the shank portion (12, 14, Fig.1) of the first wrench (10, Fig.1) has a cross- sectional configuration structured to engage a first screw (16, Fig.1) and the shank portion (26, Fig.1) of the second wrench has a cross-sectional configuration structured to engage a second screw (17, Fig, 1) (1:20-25).


Regarding claim 7, Reynolds et.al teaches all the limitations of claim 1 as stated above, and further teaches, wherein the cross-sectional configuration of the shank portion 12, 14, Fig.1 and 26) of both the first wrench (10, Fig.1) and the second wrench (30, 26, Fig.1) comprises a hexagonal shape corresponds ( the torque arrest member 26 has a three four, five six, seven, and eight sided cross section; 2:1-5 and 12 is hexagonal).

Regarding claim 9, Reynolds et.al teaches a tool (90, Fig.9) comprising: 
a "L" shaped tool (10, 12, and 14, Fig.1) comprising a hollow shank (12, Fig.1) with an exterior cross-sectional configuration structured to engage with a drive portion of a first fastener (6, Fig.2); and
 a "T" shaped tool corresponds to (30, and 26) comprising a shank (26, Fig.1) insertable through the hollow shank (12, Fig.1) and having an exterior cross-sectional configuration structured to engage with a drive portion of a second fastener (17, Fig.1).

Regarding claim10, Reynolds et.al teaches all the limitations of claim 9 as stated above, and further teaches, wherein the hollow shank (12, Fig.1) and the shank (26, Fig.1) are axially aligned (1:20-25)

Regarding claim11, Reynolds et.al teaches all the limitations of claim 9 as stated above, and further teaches, wherein the "L" shaped tool (10, 12, and 14, Fig.1) and the "T" shaped tool corresponds to (30, and 26, fig.1)) are independently rotatable corresponds to (the torque arrest member being independent of the drive member) (2:1-5).

Regarding claim12, Reynolds et.al teaches all the limitations of claim 9 as stated above, and further teaches, wherein an interior cross-section of the hollow shank (12a, Fig.1) is larger than the exterior cross-sectional configuration (26, Fig.1)of the "T" shaped tool (30 and 26, Fig.1).

Regarding claim13, Reynolds et.al teaches all the limitations of claim 9 as stated above, and further teaches, wherein the exterior cross-sectional configuration of the shank portion (12, Fig.1) of the "T" shaped tool (10, 18, 14, Fig.2) comprises a hexagonal shape.

Regarding claim 15, Reynolds et.al teaches a tool (90, Fig.9) comprising:
 a first wrench (10, 14, Fig.2) comprising a handle (18, Fig.1) with an opening (12a, Fig.1) and a hollow shank (12, Fig.1), the opening (12a, fig.1) being aligned with the hollow shank (12, Fig.1); and
 a second wrench (30, 26, Fig.2) comprising a shank (26, Fig.1) insertable through the opening (12a, Fig.1) and the hollow shank (12, Fig.1), such that the hollow shank (12, Fig.1) and the shank (26, Fig.1) are axially alignable  (1:20-25) and independently rotatable corresponds to (to the torque arrest member being independent of the drive member) (2:1-5) .

Regarding claim16, Reynolds et.al teaches all the limitations of claim 15 as stated above, and further teaches, wherein an interior cross-section (12a, Fig.1) of the hollow shank (12, fig.1) is larger than an exterior cross-sectional (26a, Fig.1) configuration of the shank (26, Fig.1).

Regarding claim 18, Reynolds et.al teaches all the limitations of claim 15 as stated above, and further teaches, wherein the first wrench (10, Fig.1) incudes a ratchet mechanism (3:1-5) structured to assist in the rotation of the shaft (3:1-5) of the first wrench (10, Fig.1).



Regarding claim 20, Reynolds et.al teaches all the limitations of claim 15 as stated above, and further teaches, wherein the first wrench compose of (10, 14, Fig.2) is "L" shaped and the second wrench composed of (30, 260 is "T" shaped.
Claim Rejections - 35 USC § 103
Claims 8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et.al.  as applied to claims 1, 9, and 16  above, and further in view of SHAW (US 1681881).

Regarding claim 8, Reynolds et.al teaches all the limitations of claim 1 as stated above, and further teaches, however it does not teach further comprising a stop mechanism. , Saw further teaches a stop mechanism corresponds to the cap (14, Fig.1) to regulate the degree of the spring pressure and extend of the movement in the vertical direction (100-105). It would have obvious to one of the ordinary skills in the art before the date of the present invention to incorporate the teaching of Saw in the invention of Reynolds et.al. by a simple addition of known technique to obtain a predictable device with a cap  to regulate the degree of the spring pressure and extend of the movement in the vertical direction.


    PNG
    media_image3.png
    203
    432
    media_image3.png
    Greyscale

Shaw discloses a tool for taking the tappets and the like, comprises a first wrench. A second wrench, Saw further teaches a stop mechanism corresponds to the cap (14, Fig.1) to regulate the degree of the spring pressure and extend of the movement in the vertical direction (100-105). It would have obvious to one of the ordinary skills in the art before the date of the present invention to incorporate the teaching of Saw in the invention of Reynolds et.al. by a simple addition of known technique to obtain a predictable device with a cap  to regulate the degree of the spring pressure and extend of the movement in the vertical direction.

	Regarding claim 14, Reynolds et.al teaches all the limitations of claim 9 as stated above, however it does not teach further comprising a stop mechanism, Saw teaches further comprising a stop mechanism correspond to the cap (14, Fig.1) to regulate the degree of the spring pressure and extend of the movement in the vertical direction (100-105), on the shank (3, Fig.1) of the "T" shaped tool (combination of 13, 8, 3, Fig.1) which is positionable to rest on the handle  of the "L" shaped tool (H, Fig.1). It would have obvious to one of the ordinary skills in the art before the date of the present invention to incorporate the teaching of Saw in the invention of Reynolds et.al. by a simple addition of known technique to obtain a predictable device with a cap  to regulate the degree of the spring pressure and extend of the movement in the vertical direction.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US 116485) disclose a wrench comprise a handle 2 and a shank portion insertable in a first wrench and a screw to rest on the first handle. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOUFOU OUEDRAOGO whose telephone number is (571)272-6084. The examiner can normally be reached Monday -Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Cartyer can be reached on (571) 272 - 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.O/Examiner, Art Unit 3723                                                                                                                                                                                                        




/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723